COOKS, J.
concurring.
|TI concur in the present case for the reasons stated by Judge Chatelain and additionally because the dismissal by Rider of its own proceeding with prejudice cannot form the basis of res judicata or judicial estoppel barring Priola from advancing its claims. Bishop Homes, Inc. v. Devall, 336 So.2d 313 (La.App. 1 Cir.), writ denied, 338 So.2d 1155 (1976), citing City of New Orleans v. Westwego Canal & Terminal Co., 206 La. 450, 19 So.2d 201 (1944). Further, the issues were not joined in this action — defendant did not file any responsive pleadings. The order of dismissal has no consequence in any subsequent proceedings by Priola. Thus, it is unnecessary to reach the constitutional due process question in this case.